          Case 1:20-cv-00445-DAD-BAM Document 28 Filed 07/22/20 Page 1 of 2


 1

 2

 3

 4                                UNITED STATES DISTRICT COURT

 5                        FOR THE EASTERN DISTRICT OF CALIFORNIA

 6

 7   BONNIE KRIEGER,                                     Case No. 1:20-cv-00445-DAD-BAM

 8                   Plaintiff,                          ORDER DENYING KRISTI WOOD’S
                                                         PRO HAC VICE APPLICATION
 9           v.                                          WITHOUT PREJUDICE

10   C R BARD INCORPORATED, et al.,                      (Doc. No. 25)

11                   Defendants.

12

13         The Court has received and reviewed the Pro Hac Vice Application filed by Kristi Wood.
14 (Doc. No. 25.) Ms. Wood’s application states that she represents Luz Licea, but there is no such

15 party to this case, and the caption and case number provided on the application likewise pertain

16 to related case Luz Licea v. C R Bard Incorporated, et al., Case No. 2:20-cv-00644-DAD-

17 BAM. Ms. Wood also has not attached a certificate of good standing from the court in her state

18 of primary practice to her application. See Local Rule 180(b)(2). Additionally, in response to an

19 instruction to list all cases in which the applicant has applied for pro hac vice status
20 concurrently or within the preceding year, Ms. Wood indicates that she has not made any such

21 applications. However, according to the Court’s records, Ms. Wood has filed at least one

22 concurrent application for admission pro hac vice in related case Luz Licea v. C R Bard

23 Incorporated, et al., Case No. 2:20-cv-00644-DAD-BAM, which is not identified in her

24 application for admission pro hac vice in this case. It is further unclear whether Ms. Wood as

25 paid the applicable filing fee, as the receipt number provided in connection with her application

26 in this case is duplicative of the receipt number Ms. Wood provided in connection with her
27 application in related case Luz Licea v. C R Bard Incorporated, et al., Case No. 2:20-cv-00644-

28


                                                     1
         Case 1:20-cv-00445-DAD-BAM Document 28 Filed 07/22/20 Page 2 of 2


 1 DAD-BAM.

 2        Accordingly, IT IS HEREBY ORDERED that Ms. Wood’s Pro Hac Vice Application is

 3 DENIED without prejudice. The Clerk of Court is directed to serve a copy of this order on

 4 Kristi Wood at Martin Baughman, 3141 Hood Street, Suite 600, Dallas, TX 75219.

 5
     IT IS SO ORDERED.
 6

 7     Dated:   July 22, 2020                            /s/ Barbara   A. McAuliffe            _
                                                     UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                 2
